Citation Nr: 1811478	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-10 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to November 4, 2015, and in excess of 40 percent thereafter for radiculopathy, right lower extremity (sciatic nerve).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an initial rating in excess of 10 percent prior to March 12, 2014, and in excess of 20 percent thereafter for low back strain.

4.  Entitlement to an initial rating in excess of 10 percent prior to September 30, 2016, and in excess of 20 percent thereafter for right ankle sprain.

5.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected right hip strain.

7.  Entitlement to an effective date earlier than June 18, 2012, for the award of service connection for left ear hearing loss.

8.  Entitlement to an initial compensable rating for left ear hearing loss.

9.  Entitlement to an effective date earlier than June 18, 2012, for the award of service connection for tinnitus.

10.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

11.  Entitlement to an effective date earlier than September 30, 2016, for the award of service connection for radiculopathy, right lower extremity (femoral nerve).

12.  Entitlement to an initial rating in excess of 20 percent for radiculopathy, right lower extremity (femoral nerve).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2014 and January 2017 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in October 2015.

In February 2016, the Board took jurisdiction over the issue of entitlement to a TDIU.  At that time, the Board remanded the case for further development.

The Board notes that the issues of service connection for left ear hearing loss and tinnitus, which were previously before the Board, were granted by the RO in the January 2017 rating decision.  The decision constitutes a full grant of those service connection claims.

The January 2017 rating decision also increased the Veteran's ratings for radiculopathy of the right lower extremity (sciatic nerve) to 40 percent effective November 4, 2015 and increased the right ankle rating to 20 percent effective September 30, 2016.  Despite these increases, the increased rating matters remain in appellate status as the maximum ratings have not been assigned for the entire periods on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2017, the Veteran's representative submitted a request for an additional video hearing so the Veteran could offer further evidence and testimony.  As mentioned above, he was afforded a Board video hearing in October 2015.  The Board finds neither the Veteran nor his representative have alleged any deficiencies in regard to the October 2015 hearing and they have had the opportunity to supplement the record with additional evidence, including following the February 2016 Board remand and February 2017 supplemental statement of the case (SSOC).  Accordingly, a compelling reason for another hearing to be held has not been shown such as a change in circumstances, and there has been an ample opportunity to submit evidence in regard to the claims.  Thus, the Board finds that another hearing during this stage of the appeal is not warranted.  Cf. Cook v. Snyder, 28 Vet. App. 330 (2017).

Additional evidence was received subsequent to the most recent February 2017 SSOC, including VA treatment records and a September 2017 private medical opinion.  However, the Board finds that the evidence is cumulative to that already of record with regard to the right lower extremity increased rating claim denied herein.  Thus, a remand for additional RO consideration is not warranted.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the right lower extremity rating and the TDIU issue.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  Prior to November 4, 2015, the Veteran's right lower extremity radiculopathy was productive of no more than moderate incomplete paralysis of the sciatic nerve.

2.  From November 4, 2015, the Veteran's right lower extremity radiculopathy has been productive of no more than moderately severe incomplete paralysis of the sciatic nerve.

3.  From September 19, 2015, the Veteran has been prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to November 4, 2015, the criteria for a rating in excess of 20 percent for right lower extremity radiculopathy of the sciatic nerve associated with the low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017).

2.  From November 4, 2015, the criteria for a rating in excess of 40 percent for right lower extremity radiculopathy of the sciatic nerve associated with the low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

3.  From September 19, 2015, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this analysis, the Board notes it has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and his representative, as well as those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Right Lower Extremity Radiculopathy (Sciatic Nerve)

The Veteran's right lower extremity radiculopathy disability associated with his back disorder was granted in a March 2014 rating decision and a 20 percent rating was assigned effective June 18, 2012.  The January 2017 rating decision increased the rating to 40 percent effective November 4, 2015.  The Veteran's right lower extremity condition of the sciatic nerve has been rated under DC 8520, and he contends increased ratings are appropriate.

Under the peripheral nerve impairment provisions of 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is warranted where there is mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted where there is moderate incomplete paralysis of the sciatic nerve; and a 40 percent rating is warranted where there is moderately severe incomplete paralysis of the sciatic nerve.  A rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id; See also Miller v. Shulkin, 28 Vet. App. 376 (2017) (providing that when there is sensory and non-sensory impairment, this does not require that the rating must be higher than moderate).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

The Veteran was afforded an August 2012 VA spine examination for his back in which radiculopathy was indicated in the right lower extremity, including mild intermittent pain and numbness.  Overall, the examiner indicated the severity of the right lower extremity radiculopathy was mild and no muscle atrophy was noted.

The Veteran was afforded a March 2014 VA examination in which the examiner noted right lower extremity radiculopathy, including mild intermittent pain and moderate paresthesias and numbness.  He stated the severity of the right lower extremity radiculopathy is moderate and no muscle atrophy was found.

During the Veteran's October 2015 Board hearing, he indicated worsening symptoms, including right leg numbness.  A November 2015 private examiner (examination conducted on November 4, 2015) noted that over two months per year, the Veteran is incapacitated by his low back and radiating right leg symptoms, including pain and numbness.  He stated the Veteran has numbness from his right knee down, sharp-dull discrimination, difficulty extending the toes and a half inch of calf atrophy.

The claim came before the Board in February 2016 and was remanded for further development, including a VA examination.  The Veteran was afforded a September 2016 VA examination in which he reported trouble with prolonged sitting, walking and standing.  He stated his back pain had worsened and that his right leg goes numb, gives out and has weakened.  With regard to radiculopathy, the examiner indicated moderate intermittent pain, and severe paresthesias and numbness.  The level of severity was indicated as severe and no muscle atrophy was found by the examiner.  The Board notes the examiner also found right leg involvement of the femoral nerve at L2/L3/L4, which led to a separate grant of service connection by the RO and a 20 percent award for the disorder.  That claim is further addressed in the remand section.

An addendum opinion was requested by the RO from the September 2016 examiner.  In November 2016, an addendum opinion was submitted in which he indicated his opinion remained the same, including noted symptoms of moderate intermittent pain and severe paresthesias and numbness of the right lower extremity.

The Board finds that the evidence does not support increased ratings throughout the appeal period.  The evidence supports the current ratings and effective dates, showing that the Veteran has experienced right lower extremity radiculopathy symptoms most closely approximating moderate symptoms prior to November 4, 2015, and moderately severe symptoms from November 4, 2015, the date of the private medical examination.  Therefore, his symptoms support a 20 percent rating prior to November 4, 2015, and no greater than a 40 percent rating from that date.

The Board notes that the Veteran was afforded three VA examinations throughout the appeal period and a private medical opinion was submitted.  While his symptoms appear to have worsened, the RO appropriately created a staged rating based on when it was factually ascertainable that an increase occurred-the November 4, 2015 private examination report.  The August 2012 VA examiner indicated mild intermittent pain and numbness, as well as mild overall severity of the radiculopathy symptoms.  The March 2014 examiner noted mild intermittent pain and moderate paresthesias and numbness.  No muscle atrophy was found in those two examinations.  The Board finds these levels of impairment as characterized by the VA examiners persuasive and they represent potential ratings of 10 or at most 20 percent.  Thus, a rating higher than 20 percent is not warranted during this time period.

Additionally, the November 2015 private examiner noted incapacitating episodes, including pain and numbness, as well as sharp-dull discrimination, difficulty extending the toes and a half inch of calf atrophy.  Further, the September 2016 VA examiner indicated moderate intermittent pain, and severe paresthesias and numbness, as well as a severe level of severity.  The RO increased the Veteran's right lower extremity rating to 40 percent effective November 4, 2015 based on the private opinion and September 2016 VA examination report.  However, further increases are not supported.

The Board notes that the evidence does not indicate symptoms of marked muscular atrophy or complete paralysis of the sciatic nerve, including no foot dangle or drop, and no active movement prevention of muscles below the knee, which is indicative of a higher rating than 40 percent.  The Board acknowledges that the November 2015 examiner stated that he would rate the radiculopathy at 60 percent.  However, he pointed to incapacitating episodes, which is for evaluating the spine, and the rating is a legal determination by VA and not a medical one.

The private examiner stated the Veteran has a half inch of calf atrophy which is not suggestive of "marked muscular atrophy."  Additionally, the September 2016 examiner concluded the level of severity of the Veteran's disorder was "severe;" however, he also indicated no muscle atrophy was found.  Further, there is no suggestion of complete paralysis of the sciatic nerve in the record.  Thus, while, some of the evidence pertaining to the period after November 4, 2015, showed bother moderate and severe impairment, the Board concludes that moderately severe impairment is the most closely approximated level, particularly because marked muscular atrophy is not shown, but is expected for severe impairment.  See 38 C.F.R. § 4.124a, DC 8520; see also VBA Manual, M21-1, III.iv.4.N.4.c. (assigning level of complete paralysis, neuritis or neuralgia).

In sum, the preponderance of the evidence is against increased ratings in excess of 20 percent prior to November 4, 2015, and in excess of 40 percent thereafter.  Therefore, the claims are denied and increases are not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

TDIU

The Board determined in February 2016 that the issue of entitlement to a TDIU had been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16(a).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

After the Board's remand, the Veteran submitted an application for a TDIU in September 2016.  He reported that he had last worked full-time as a warehouse supervisor on September 18, 2015 and that is when he contended he became too disabled to work.  The Veteran's listed work included above-marginal employment up to September 18, 2015.  He stated that his low back legs, ankles and hip prevented substantially gainful employment.

The Veteran also submitted a statement from a former employer.  He indicated the Veteran worked as a delivery driver and was hard working and dedicated.  He noted the Veteran had to take more and more time off work due to back pain and became a problem for his business.  He stated he planned to terminate the Veteran but closed his business anyway.

As noted above, the Veteran was afforded a September 2016 VA examination.  The examiner concluded the Veteran's service-connected disabilities negatively impacted his ability to function in an occupational environment.  He stated the Veteran cannot do many sedentary, sitting, standing or strenuous jobs.  He noted prolonged sitting, standing or any lifting causes more back, right leg and ankle pain, and sedentary activities are prohibited.

An August 2017 employability opinion was submitted in which the examiner (a vocational rehabilitation counselor) concluded the Veteran is not employable due to his service-connected disabilities.  She stated the Veteran reported debilitating pain and functional loss and that standing and walking are significantly restricted, secondary to his increased pain and lower extremity numbness.  She stated sitting for over two hours causes him increased pain, sedentary and light exertional levels are compromised by the limitations, and he has extraordinary sleep issues which produce fatigability and loss of stamina during the day.  She indicated pain is the Veteran's greatest barrier to employability and a loss of productivity and efficiency would be anticipated, as well as an inability to complete a work day due to pain symptoms.  She noted the Veteran is preoccupied with managing his pain level by continually changing positions and having to lie down during the day, and such behavior is not compatible with the physical demands of work.  Thus, the Veteran is not employable, she reasoned, due to his service-connected disabilities and pain symptoms from such.

The September 2016 VA examination report, as well as the August 2017 private opinion, both conclude the Veteran is prohibited from securing or maintaining gainful employment due to his service-connected disabilities.  The evidence supports that the Veteran is in such pain from his disorders that even light or sedentary work would be prohibited.  At the October 2015 Board hearing, the Veteran testified that his service-connected disabilities impact his ability to maintain employment.  The September 2016 examiner indicated the Veteran cannot do many sedentary, sitting, standing or strenuous jobs.  He stated prolonged sitting, standing or any lifting causes increased pain and even sedentary activities are prohibited.  Further, the August 2017 examiner indicated the Veteran has debilitating pain and functional loss and that standing and walking are significantly restricted.  She noted sedentary and light exertional levels are compromised by the limitations, and his significant pain as a result of his service-connected disabilities prevents employment.

The Board finds that the evidence has reached a level of equipoise and the Veteran's service-connected disabilities as likely as not preclude him from securing or following a substantially gainful occupation.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

As far as the effective date, this is shown since September 19, 2015, which is the day after the Veteran reports last working full-time.  An earlier date for a TDIU is not warranted.

Furthermore, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met since September 19, 2015.  From November 4, 2015, the Veteran has clearly had one service-connected disability rated at 40 percent and at least an overall rating of 70 percent.  From September 19, 2015, to November 3, 2015, the current overall rating is 60 percent.  However, the disabilities during that time period affecting a single body system total 60 percent; thus, they are considered one disability rated at 60 percent for TDIU purposes.  See 38 C.F.R. § 4.16(a)(3).

Therefore, the Board finds that a TDIU is warranted on a schedular basis from September 19, 2015.  


ORDER

Prior to November 4, 2015, an initial rating in excess of 20 percent for right lower extremity sciatic nerve radiculopathy is denied.

From November 4, 2015, a rating in excess of 40 percent for right lower extremity sciatic nerve radiculopathy is denied.

From September 19, 2015, a TDIU due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary awards.
REMAND

Bilateral Ankles

The Veteran was afforded a September 2016 VA examination in which he reported no flare-ups of the ankles, although they become stiff and he cannot walk.  Testing showed right ankle dorsiflexion was to zero degrees with plantar flexion to 30 degrees.  The examiner indicated no pain with weight bearing and stated there is objective evidence of localized tenderness or pain on palpation, including severe and lateral.  Left ankle range of motion testing showed dorsiflexion to 5 degrees and plantar flexion to 30 degrees with pain during testing.  There was no pain found with weight bearing and there was objective evidence of localized tenderness or pain on palpation, including moderate and lateral.  The examiner stated pain weakness, fatigability or incoordination significantly limit functional ability with repeated use and that pain and fatigue cause functional loss and reduced motion.  With regard to the left ankle, the examiner stated pain weakness, fatigability or incoordination do not significantly limit functional ability with repeated use.  No ankylosis was indicated for either ankle; however, instability and swelling were noted in both ankles.

The Board finds that although the Veteran was afforded a recent September 2016 VA examination, the examination did not include testing for pain in weight-bearing and nonweight-bearing, or both active and passive range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Veteran should be scheduled for a new VA examination that includes the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  As the appeal period begins on June 18, 2012, the examination should also include a retrospective assessment to the extent possible as well.

Low Back

Following the February 2016 Board remand, a September 2016 VA examination was obtained to assess the Veteran's service-connected back disability.  Range of motion testing revealed forward flexion to 50 degrees and extension to 10 degrees, with pain on testing preventing his ability to walk.  No objective evidence of pain with weight bearing was found, although there was objective evidence of localized tenderness or pain on palpation, described as mild.  After three repetitions, forward flexion was reduced to 40 degrees.  Flare-ups were not reported, although muscle spasm and guarding was noted.  Ankylosis was not found; however, intervertebral disc syndrome was indicated, with no symptoms that required bed rest prescribed by a physician in the previous twelve months.

Despite the September 2016 VA examination, the Board finds that a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected back disability pursuant to Correia.  The back should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  This standard was not completely satisfied in the most recent September 2016 VA examination and, therefore, the Board finds that another VA examination is required.

Right Hip

In the September 2016 VA examination, range of motion testing revealed flexion to 90 degrees and extension to 25 degrees, causing pain on testing with no functional loss.  There was no objective evidence of pain with weight bearing, although there was objective evidence of localized tenderness or pain on palpation, described as mild.  No flare-ups were reported.  After three repetitions, there was no reduction in range of motion.  Further no reduction in muscle strength, no muscle atrophy and no ankylosis was found.

The Board finds that a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected right hip disability pursuant to Correia.  The hip should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the undamaged joint.  This standard was not completely satisfied in the most recent September 2016 VA examination and, therefore, the Board finds that another VA examination is required.

Tinnitus, Left Ear Hearing Loss and
Right Lower Extremity Radiculopathy (Femoral Nerve)

In the January 2017 rating decision, the RO granted service connection for tinnitus and awarded a 10 percent rating, effective June 18, 2012; service connection for hearing loss and awarded a noncompensable rating, effective June 18, 2012; and service connection for radiculopathy of the right lower extremity (femoral nerve) and awarded a 20 percent rating, effective September 30, 2016.  The Veteran's representative submitted a timely May 2017 notice of disagreement (NOD) with the decision on the proper VA form.  The disagreement was as to both the assigned ratings and the effective dates.  When a NOD is submitted, a statement of the case (SOC) is necessary.  Although the RO acknowledged the NOD in a May 2017 letter, an SOC has not yet been issued for these six claims, and the Board will remand the issues for an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The May 2017 NOD also referenced other issues, but they are already included in the present appeal.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue an SOC regarding the six issues of higher ratings and earlier effective dates for left ear hearing loss, tinnitus and right lower extremity radiculopathy (femoral nerve).   These issues are to be certified to the Board only if a timely substantive appeal is received.

2.  Schedule the Veteran to undergo a VA examination to determine the nature and severity of his bilateral ankle disabilities to determine the current level of severity of the disorders.  

For both ankles, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why.

In doing so, the examiner should, to the extent possible, provide a retrospective medical opinion on the Veteran's range of motion of the ankles throughout the time period of the claim (since June 2012).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this description cannot be provided, the examiner should clearly explain why, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

3.  Schedule the Veteran to undergo a VA examination to determine the nature and severity of his back and right hip disabilities.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and the effect of pain on his range of motion.

The examiner should also specifically test the joints for pain on both active and passive motion, in weight bearing and nonweight-bearing, and if possible, with the range of the undamaged joint.

In doing so, the examiner should, to the extent possible, provide a retrospective medical opinion on the Veteran's range of motion of the back and right hip throughout the time period of the claim (since June 2012).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this description cannot be provided, the examiner should clearly explain why, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeal for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


